DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action. 
Election/Restrictions
Applicant elected, without traverse, the following species: 

    PNG
    media_image1.png
    48
    719
    media_image1.png
    Greyscale
, and multiple sclerosis for the autoimmune disease, in the reply filed on March 11, 2017. Applicant indicated claims 1-7 and 10-12 read on the elected species. 
The elected species was not found, thus, the search was expanded. 

In summary, claims 1, 3 and 5-23 are pending and claims 1, 3, 5-7, 10-12, 20, 21 and 23 are under consideration. Claims 8, 9, 13-19 and 22 are withdrawn based on the species election and the restriction requirement. 
Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 10-12, 20, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase, “the treatment includes” is vague and indefinite. Stating what the term treatment “includes” does not exclude prevention. Therefore, claim 1 and those claims dependent from claim 1 are vague and indefinite.  
The following is a quotation of 35 U.S.C. 112(a): 
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 3, 5-7 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Claims 1-3 are drawn to a process of treating an autoimmune disease (e.g. multiple sclerosis (MS) or rheumatoid arthritis (RA)) with a molecule capable of acting as a substrate for queuine-insertase enzyme complex (e.g. queuine) and not a substrate for HPRT and lowers interferon gamma production. Applicant only has support for those molecules disclosed, e.g. 2-amino-5-(((3-phenylpropyl)amino)methyl)-3,7-dihydro-4H-pyrrolo[2,3-d]pyrimidin-4-one; N-((2-amino-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)methyl)-3-phenylpropan-1-aminium chloride; 2-amino-5-((butylamino)methyl)-3,7-dihydro-4H-pyrrolo[2,3-d]pyrimidin-4-one; N-((2-amino-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)methyl)butan-1-aminium chloride; 2-amino-5-((hexylamino)methyl)-3,7-dihydro-4H-pyrrolo[2,3-d]pyrimidin-4-one; N-((2-amino-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)methyl)hexan-1-aminium chloride; and 2- amino-5-((((1 S,4S,5R)-4,5-dihydroxycyclopent-2-en- 1-yl)amino)methyl)-3,7-dihydro- 4H-pyrrolo [2,3 -d]pyrimidin-4-one. Applicant did not have possession of all substances capable of acting as a substrate for queuine-insertase enzyme complexes and not a substrate for HPRT, to treat MS or RA. 
Applicant traverses by stating “[T]he compounds recited in these claims are functionally defined as those molecules capable of acting as a substrate for a queuine-insertase enzyme complex but which are not a substrate for HPRT. Applicant has described in detail a previously unknown pathway within the body by which autoimmune diseases may be treated and disclosed how to identify molecules capable of acting within that pathway.” See the Remarks dated June 1, 2020.
Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997), “A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (Cust. & Pat.App.1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus․”).”
The Federal Circuit further states, “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such compounds may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed.Cir.1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
Thus, the specification does not provide sufficient description between the treatment of MS or RA and the structure of a substrate for queuine-insertase enzyme complex, while not a substrate for HPRT. Thus, while one of ordinary skill in the art would conclude that Applicant was in possession of the claimed method for identifying compounds that are a substrate for queuine-insertase enzyme complex, but not a substrate for HPRT, one of ordinary skill in the art would not conclude that the applicant was in possession of the genus of substances having the desired activity or the treatment of MS or RA with said substrates at the time of filing. 
Applicant notes a declaration under 37 CFR 1.132 was submitted by Professor Vincent P. Kelly. “Professor Kelly's declaration describes the role of queuine in mammalian systems, including its critical incorporation into the anticodon loop of transfer RNA, as well as the queuine deficiencies observed in autoimmune diseases. Importantly, Professor Kelly notes the discovery that this queuine deficiency is common to all of the autoimmune diseases Applicant describes. This includes "the many autoimmune diseases embraced by claim 1." Professor Kelly goes on to describe the testing of compounds that ultimately led to various aspects of Applicant's invention. Specifically, [these compounds] were identified as capable of insertion into tRNA in place of queuine by tRNA guanine transglycosylase (TGT). Testing was continued in animal models of MS and RA precisely because they are different. That is, in theorizing that TGT substrates would be effective in treating queuine deficiency in all autoimmune diseases, demonstrating efficacy in treating MS and RA would all but prove the 
The declaration provides support for the mode of action, wherein a substance is capable of acting as a substrate for a queuine-insertase enzyme complex but which is not a substrate for HPRT, to treat MS and RA. Applicant states, “these compounds” are capable of insertion into tRNA in place of queuine by tRNA guanine transglycosylase (TGT), but has not disclosed any other compounds, except for those noted above, are able to do so. Therefore, Applicant has support for the treatment of multiple sclerosis and rheumatoid arthritis; and the mode of action with the species noted above. 
Therefore the rejection is maintained. 
The following is a quotation of 35 U.S.C. 112(a): 
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 3, 5-7, 10-12, 20, 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of multiple sclerosis (MS) or rheumatoid arthritis (RA) with a molecule capable of acting as a substrate for queuine-insertase enzyme complex and not a substrate for HPRT, wherein the molecule is 2-amino-5-(((3-phenylpropyl)amino)methyl)-3,7-dihydro-4H-pyrrolo[2,3-d]pyrimidin-4-one;
N-((2-amino-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)methyl)-3-phenylpropan-1-aminium chloride; 2-amino-5-((butylamino)methyl)-3,7-dihydro-4H-pyrrolo[2,3-d]pyrimidin-4-one; N-((2-amino-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)methyl)butan-1-aminium chloride; 2-amino-5-((hexylamino)methyl)-3,7-dihydro-4H-pyrrolo[2,3-d]pyrimidin-4-one; N-((2-amino-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)methyl)hexan-1-aminium chloride; and 2- amino-5-((((1 S,4S,5R)-4,5-dihydroxycyclopent-2-en- 1-yl)amino)methyl)-3,7-dihydro- 4H-pyrrolo [2,3 -d]pyrimidin-4-one; does not reasonably provide enablement for curing or the prophylaxis of MS or RA with a substance capable of acting as a substrate for queuine-insertase enzyme complex and not a substrate for HPRT.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The term treatment embraces curing and prophylactic treatment, see page 13, for which the application is not enabled. Applicant amended the claim to state, “wherein treatment includes” which does not exclude prevention.
The how to make requirement of the enablement statute, when applied to method claims, refers to operability and how to make the claimed method work. Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is In re Vaeck, 20 USPQ2d 1438, 1444.
The pharmaceutical art is unpredictable. The specification does not enable any physician skilled in the art of medicine, to use the invention commensurate in scope with these claims. As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370. 
The main issues here are the lack of any correlation between a cure or prophylaxis of MS or RA; the lack of any pharmacological data or how to make any different substrates for queuine-insertase enzyme complex and not a substrate for HPRT; the predictability in the art, the state of the pharmacological arts and the breadth of the claims. 
The scope of the claims involves any substance capable of acting as a substrate for queuine-insertase enzyme complex and not a substrate for HPRT to cure or prevent MS or RA. Thus, the scope of the claims is very broad.
The scope of the compounds is any substance that behaves as a substrate for the queuine-insertase enzyme complex and not a substrate for HPRT. The disclosure has not shown how to make or use any other substrates for the queuine-insertase enzyme complex, and not a substrate for HPRT, except for the following species:
2-amino-5-(((3-phenylpropyl)amino)methyl)-3,7-dihydro-4H-pyrrolo[2,3-d]pyrimidin-4-one; N-((2-amino-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)methyl)-3-phenylpropan-1-aminium chloride; 2-amino-5-((butylamino)methyl)-3,7-dihydro-4H-pyrrolo[2,3-d]pyrimidin-4-one; N-((2-amino-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)methyl)butan-1-aminium chloride; 2-amino-5-((hexylamino)methyl)-3,7-dihydro-4H-pyrrolo[2,3-d]pyrimidin-4-one; N-((2-amino-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)methyl)hexan-1-aminium chloride; and 2- 
There are several pharmacological assays, drawn to a displacement assay, assay for the ability of compounds to be used as substrates for queuine-insertase enzyme complex, assay for the ability of compounds to be used as substrates for a substrate for HPRT, assay for the ability of compounds to lower interferon gamma, described on pages 5-10 with data. Also, the figures provide additional data noting the total percentage of proliferation in spleenotypes with different molecules and EAE assays with compound 1. There are no assays drawn to the curing or prophylaxis of MS or RA.
The level of one of ordinary skill knows that despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for curing or preventing MS and RA. Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609. 
Due to the level of unpredictability in the art, the very limited guidance provided,
and the lack of working examples, the applicant has shown lack of enablement. MPEP
2164.01 (a) states, "A conclusion of lack of enablement means that, based on the
evidence regarding each of the above factors, the specification, at the time the
application was filed, would not have taught one skilled in the art how to make and/or
use the full scope of the claimed invention without undue experimentation. In re Wright,
999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is
clearly justified here.

Applicant states they have “described in detail a previously unknown pathway within the body by which autoimmune diseases may be treated and disclosed how to identify molecules capable of acting within that pathway. While the compounds recited 
The Examiner agrees the specification discloses how to identify specific molecules as a substrate for queuine-insertase enzyme complex and not a substrate for HPRT. However, the specification does not teach how use or make other substances besides those noted herein, nor how to cure or prevent MS or RA. Thus, the disclosure does not provide sufficient support to make and use the full scope of the substrates and/or to cure or prevent MS and RA as claimed.   
Applicant also notes, “An applicant is not required to identify every species within a genus in order to claim it, the Examiner's seeming implication to the contrary notwithstanding. What an applicant must do is identify sufficient representative species within the genus and explain how one skilled in the art would identify other such species. That is precisely what Applicant has done here. Applicant has identified six compounds that are substrates for a queuine-insertase enzyme and not substrates for HPRT. Knowing how Applicant made these determinations in the case of the six identified compounds is all one skilled in the art would need in order to test other compounds for such activity.” See Remarks dated June 1, 2020.
Applicant is correct that not every species within a genus is required to be identified in order to be claimed. However, the Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 

The Examiner disagrees. As noted previously, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609. The term treatment still embraces prevention and curing, which is not known for MS or RA. Moreover, the scope embraces any substance capable of acting as a substrate for queuine-insertase enzyme complex and not a substrate for HPRT.  
The application is enabled for the treatment of multiple sclerosis and rheumatoid arthritis with a molecule capable of acting as a substrate for queuine-insertase enzyme complex and not a substrate for HPRT, with the species identified in the scope above. The application is also enabled for the mode of action with the species identified in the scope above.
Thus, the rejection is maintained. 


Double Patenting
The provisional rejection of claims 1, 3, 10-12, 20, 21 and 23 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5-10, 14 and 18-25 of copending Application No. 15514739 is withdrawn based on the terminal disclaimer submitted. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SUSANNA MOORE/Primary Examiner, Art Unit 1624